Title: To George Washington from Henry Laurens, 3 February 1778
From: Laurens, Henry
To: Washington, George

 

Sir
[York, Pa.] 3d febry 1778.

My last trouble was under the 27th Ulto by Messenger Barry.
Your Excellency’s favor of the 31st together with Genl Foremans memorial came to hand last night, I presented it to Congress & the Subject matter will be taken under consideration this Morning.
Inclosed your Excellency will find an Act of Congress for appointing a Major Genl under Your Excellency’s direction to proceed with Marquis delafayette on the intended expedition into Canada. I have the honour to be &ca.
